Citation Nr: 1604048	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-38 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for lumbar spine degenerative joint and disc disease.

2.  Entitlement to a rating in excess of 10 percent for residuals, right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued previously assigned disability ratings of 30 percent for lumbar spine degenerative joint and disc disease and 10 percent for residuals of a right knee injury.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his low back and right knee disabilities are more severely disabling than the 30 and 10 percent ratings currently assigned, respectively.  In his September 2014 substantive appeal, he suggested that the examiners who conducted recent VA examinations in January and June 2014 examined him "without the benefit of knowledge of my primary care doctors['] current observations in that timeframe."  He indicated that his VA primary care doctor "incorporated medication to relieve sporadic sharp pains in my back that began almost a year ago, and scheduled me for an MRI."  

The Veteran also reported that he had a right knee MRI study around the time of his VA knee examination, and he was scheduled for VA therapy treatments.  When, however, he presented for physical therapy, the therapist reportedly refused to treat him after seeing the MRI results and scheduled an orthopedic consultation instead.  The Veteran added that the VA orthopedic surgeon advised him that he had only 30 percent of cartilage remaining in his right knee and required knee replacement.  Finally, the Veteran reported that he told the consulting orthopedic surgeon the VA spine examiner had remarked that the Veteran's right knee was improving, but the orthopedic surgeon reportedly disagreed with that assessment.

The Board observes that at the time of the January 2014 VA spine examination, VA treatment records dated to December 2011 were associated with the Veteran's claims file.  Although the examiner indicated that he reviewed the claims file and VA medical records, it is unclear whether the examiner reviewed contemporaneous VA treatment records beyond December 2011.  In addition, at the time that the June 2014 VA knee examiner completed the examination report in July 2014, VA treatment records dated to June 2014 were associated with the claims file.  Although a July 2011 right knee MRI report and an October 2011 orthopedic surgery consultation report are among those records, the Board did not locate the more recent records identified by the Veteran, including physical therapy records dated after May 2012 or recent imaging reports.  The Veteran requests that all of his VA medical records be considered in deciding his claim for increased disability ratings.  The Board agrees that a remand is necessary to obtain outstanding treatment records and to obtain an additional VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain ongoing treatment records and imaging reports from the Miami, Florida VA Medical Center and related clinics dating since June 2014.

2.  After the outstanding medical records are obtained and associated with the claims file, the Veteran should be afforded a VA orthopedic examination to assess the current severity of the right knee and lumbar spine disabilities.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

3.  After completion of the above, the AOJ should adjudicate the issues of entitlement to a rating in excess of 30 percent for lumbar spine degenerative joint and disc disease and entitlement to a rating in excess of 10 percent for residuals of a right knee injury.  If the benefits sought on appeal remain denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

